                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


ROBERT W. CHRISTIE and AMANDA
CHRISTIE, husband and wife,

         Plaintiffs,

v.                                    Civil Action no. 2:18-cv-1458

ESTATE OF JAMES SCOTT WALRAVEN,
deceased, JOHN DOE and/or JANE DOE,
Administrator/Administratrix of THE
ESTATE OF JAMES SCOTT WALRAVEN,
deceased, CONTINENTAL CASUALTY COMPANY,
INC., A/K/A CONTINENTAL CASUALTY COMPANY,
A/K/A/ THE CONTINENTAL CORPORATION, AKA
CNA GROUP LIFE ASSURANCE COMPANY, an
Illinois corporation; LOCKTON AFFINITY, LLC,
a Missouri limited liability company;
and COLUMBIA CASUALTY COMPANY, a subsidiary
or affiliate of CONTINENTAL CASUALTY
COMPANY, INC., an Illinois corporation,

         Defendants.


                     MEMORANDUM OPINION AND ORDER



         Pending is the motion of plaintiffs Robert W. Christie

and Amanda Christie to bifurcate and stay all issues of damages

and liability in the plaintiffs’ personal injury claims from all

matters relating to the plaintiffs’ insurance coverage, filed

February 11, 2019.    On March 25, 2019, defendant Lockton

Affinity, LLC filed a response in support of the motion to

bifurcate and stay, and defendants Columbia Casualty Company and




                                  1
Continental Casualty Company filed a motion for joinder in the

motion to bifurcate and stay.   The motion for joinder is

granted.


           This case arises from an automobile accident that

occurred November 15, 2017 on West Virginia State Route 2 near

Parkersburg, West Virginia. Compl. ¶ 1.     James Scott Walraven,

an alleged uninsured driver, allegedly negligently caused the

accident by driving despite having an illness that caused him to

lose consciousness and, in this instance, caused him to cross

the double yellow centerline and collide with the automobile

driven by plaintiff Robert W. Christie.     Id. ¶¶ 22, 30.   Mr.

Walraven died in the accident, and Mr. Christie suffered, inter

alia, injuries causing medical and related expenses amounting to

approximately $248,101.84.   Compl. ¶ 65.


           Mr. Christie is the managing member of Extended Care

Services, LLC, which, at the time of the accident, was insured

by Continental Casualty Company under a comprehensive general

liability insurance policy, including one million dollars’ worth

of bodily injury liability coverage for non-owned automobiles.

Id. ¶¶ 7, 11.   Mr. Christie made a claim under Extended Care

Services, LLC’s insurance policy, which was denied.    Id. ¶ 16,

17.




                                 2
          Mr. Christie brings four counts against the

defendants: negligence of James Scott Walraven (Count I);

coverage under Extended Care Services, LLC’s insurance policy

(Count II)1; damages (Count III)2; loss of consortium by Amanda

Christie (Count IV); violations of the West Virginia Unfair

Trade Practices Act (Count V); common law bad faith against

Continental Casualty Company (Count VI); and negligence and

breach of contract and fiduciary duties against Lockton

Affinity, LLC, the company which assisted Mr. Christie and

Extended Care Services, LLC in procuring the insurance policy

(Count VII).


          The parties now seek to bifurcate Mr. Christie’s

coverage claim -– Count II -- and stay the remaining issues.

The plaintiffs “contend that all matters concerning insurance

coverage should be litigated and discovered first so that

adjudication on those matters precedes the litigation and

discovery of liability and damages and all extra-contractual

claims which have been alleged.”    Plaintiffs’ Memo. in Support,




1 This count is entitled in the complaint “Additional Facts
Related to the Plaintiffs’ Claims Against John Doe for
Underinsured Motorist Coverage. The paragraphs thereunder
allege that Mr. Christie was wrongfully denied his claim.
2 This count, consisting of two paragraphs, simply alleges the
type and extent of damages to which Mr. Christie alleges he is
entitled.


                                3
ECF # 32 at 2.   Defendant Lockton Affinity, LLC, agrees, stating

that “bifurcation of Count II from all other causes of action is

the most efficient and effective way to proceed . . . [and] will

be conducive to the expedient resolution of the case, promote

judicial economy and convenience, and avoid prejudice.”

Response in Support, ECF # 37 at 1-2.   Defendants Columbia

Casualty Company and Continental Casualty Company agree, stating

that the “resolution of the coverage issues is likely to resolve

all other issues between the parties, including the underlying

liability and damages related to the subject accident, the

alleged extracontractual, common law bad faith and statutory bad

faith[,]” and that “bifurcation of Count II from all other

causes of action is the most efficient and effective way to

proceed; that it will be conducive to expedition of the case,

judicial economy and convenience; and that it will avoid

prejudice.”   Motion for Joinder, ECF # 38 at 1-2.


           Federal Rule of Civil Procedure 42(b) provides as

follows:

       (b) Separate Trials. For convenience, to avoid
       prejudice, or to expedite and economize, the court
       may order a separate trial of one or more separate
       issues, claims, crossclaims, counterclaims, or
       third-party claims. When ordering a separate trial,
       the court must preserve any federal right to a jury
       trial.

Fed. R. Civ. P. 42(b).   In Light v. Allstate Ins. Co., 203 W.




                                 4
Va. 27, 506 S.E.2d 64 (1998), the Supreme Court of Appeals of

West Virginia revisited its holding in State ex rel. State Farm

Fire & Casualty Co. v. Madden, 192 W. Va. 155, 451 S.E.2d 721

(1994).   In Madden, it was implied that bifurcation and stay of

a third-party claim of bad faith against an insurer are

mandatory; however, the Light decision provides that “in a

first-party bad faith action . . . ., bifurcation and stay of

the bad faith claim from the underlying action are not

mandatory,” thus leaving it to the discretion of the court.     Id.

203 W. Va. at 35, 506 S.E.2d at 72; see Scarberry v. Huffman,

No. 3:10-0831, 2010 WL 4068923, 2010 U.S. Dist. LEXIS 110239

(S.D. W. Va. Oct. 15, 2010).


          To guide the trial court’s exercise of discretion

concerning the propriety of a bifurcation and stay, Light

contains six applicable factors for consideration: (1) the

number of parties in the case, (2) the complexity of the

underlying case against the insurer, (3) whether undue prejudice

would result to the insured if discovery is stayed, (4) whether

a single jury will ultimately hear both bifurcated cases, (5)

whether partial discovery is feasible on the bad faith claim and

(6) the burden placed on the trial court by imposing a stay on

discovery.   Id.   The proponent of the stay and bifurcation bears

the burden of persuasion.    Id.




                                   5
          The plaintiffs contend that “not only are these

factors satisfied by the facts of this case, but the parties

agree that bifurcation is the best way to proceed.”    ECF # 32 at

2.   The court agrees.   Particularly, inasmuch as the plaintiffs

are the party seeking bifurcation, they would not suffer any

undue prejudice if their motion is granted.     Moreover, the

parties agree that partial discovery will be more efficient and

effective, and that a resolution of Count II may resolve all

other claims.   Accordingly, and for further reasons appearing to

the court, it is ORDERED that the plaintiffs’ motion for

bifurcation and stay be, and it hereby is, granted.


          It is further ORDERED that Count II be bifurcated from

the remaining counts, and that all discovery except that related

to Count II, be, and it hereby is, stayed until further order of

the court.


          The Clerk is requested to transmit this order to all

counsel of record and to any unrepresented parties.



                                      DATED: April 4, 2019




                                  6
